 POSTAL SERVICE93United State's Postal Service and Robert E. LofgreenArizona Rural Letter Carriers' Association affiliatedwith National Rural Letter Carriers' Associa-tion (United States Postal Service) and RobertE Lofgreen. Cases 28-CA-7393(P) and 28-CB-2103(P)18 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 30 March 1984 Administrative Law JudgeWilliam L Schmidt issued the attached decisionThe Respondent Employer and the RespondentUnion each filed exceptions and a supporting brief,and the General Counsel filed an answering briefto the Respondents' exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommendedOrder 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that Respondent United StatesPostal Service, its officers, agents, successors, andassigns, and Respondent Arizona Rural Letter Car-riers' Association affiliated with National RuralLetter Carriers' Association, its officers, agents,and representatives, shall take the action set forthin the Order' The Respondents have excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administrabye law judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect StandardDry Wall Products, 91 NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951) We have carefully examined the record and find no basis for reversing the findingsIn adopting the judge s findings of violations here, we find it unnecessary to rely on the discussion in fn 6 of the judge s decision concerningwhether the establishment of a "substitute carrier seniority roster' was asecondary objective in the Union's pursuit of Ellen A (Toni) Bryce s1981 grievanceAdditionally, we note that in setting out the facts here the judge madvertently and incorrectly stated that Charging Party Robert Lofgreenand Toni Bryce became substitute rural carriers on 22 September 1981,when in fact the correct date is 22 September 1979 In other parts of hisdecision, however, he referred to the correct date Thus, we do not findthat this inadvertent error has any effect on the judge's ultimate conclu-sions2 We modify the judge's remedy so that the Respondent Union s back-pay liability is terminated 5 days after it notifies the Respondent Employ-er that it has no objection to the employment of the Charging Party asthe regular rural carner for rural route 1 See C B Display Service, 260NLRB 1102 (1982)DECISIONSTATEMENT OF THE CASEWILLIAM L SCHMIDT, Administrative Law JudgeThis matter was heard on October 4, 5, and 6, 1983, atPmetop, Arizona The charge in Case 28-CB-2103(P)was filed by Robert E Lofgreen (Lofgreen), an individ-ual, on February 2, 1983, against the Arizona RuralLetter Carriers' Association and was amended by Lof-green on March 17, 1983 On March 18, 1983, the Re-gional Director for Region 28 of the National Labor Re-lations Board (Board or NLRB) issued a complaint onbehalf of the General Counsel of the Board alleging thatArizona Rural Letter Carriers' Association (ARLCA orUnion) affiliated with National Rural Letter Carriers'Association (NRLCA) had engaged in unfair labor prac-tices within the meaning of Section 8(b)(1)(A) and (2) ofthe National Labor Relations Act (Act) On March 28,1983, Lofgreen filed a charge in Case 28-CA-7393(P)against the United States Postal Service (USPS) OnMay 11, 1983, the Regional Director for Region 28issued a complaint on behalf of the General Counsel ofthe Board alleging that the USPS had engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act By an order dated May 20, 1983, the twocases were consolidated for hearingThe Union and USPS filed timely answers to the re-spective complaints denying that they had engaged inthe unfair labor practices allegedOn the entire record, my observation of the demeanorof the witnesses, and my careful consideration of theposthearing briefs filed by the General Counsel, theUnion, and the USPS, I make the followingFINDINGS OF FACTI JURISDICTIONThe USPS provides postal services for the UnitedStates of America and operates various facilities through-out the United States in the performance of that func-tion, including a facility located in Lakeside, Arizona,the only facility involved in this proceeding By virtue ofSection 1209 of the Postal Reorganization Act (thePostal Act), the Board is vested with jurisdiction overthis consolidated matterII THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is a labor organizationwithin the meaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA The Complaint AllegationsThe complaint in Case 28-CB-2103(P) charges thatthe ARLCA refused to fairly represent Lofgreen in hisefforts to retain his position of employment with theUSPS as a regular rural carrier, that it unfairly aidedEllen A (Toni) Bryce in her efforts to replace Lofgreenin that position, and that it accorded Lofgreen "mereperfunctory representation" with respect to a grievancehe filed in December 1982, seeking to be restored to the275 NLRB No 18 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDregular rural carrier's position The complaint furthercharges that the ARLCA engaged in the foregoing con-duct because Toni Bryce was a relative of the ARLCAlocal representative and because Lofgreen opposed thepolicies and administration of the ARLCA By engagingin such conduct for the motives specified, the complaintalleges that the ARLCA violated Section 8(b)(1)(A) and(2) of the ActThe essence of the complaint in Case 28-CA-7393(P)is that the USPS acquiesced in the alleged unlawful con-duct of ARLCA, removed Lofgreen from the regularrural carrier's position to which he had been appointed,and thereafter refused to reinstate Lofgreen to his formerregular rural carrier position The General Counsel al-leges that the USPS's conduct in the Lofgreen matterviolated Section 8(a)(1) and (3) of the ActB The Evidence1 BackgroundThe situs of the dispute is the Lakeside, Arizona Postoffice located in the White Mountain area of eastern Ari-zona That office is an associate office of the USPS Flag-staff, Arizona Management Sectional Center (MSC) TheFlagstaff MSC is, in turn, a component of the USPSSunland District headquartered in Phoenix, Arizona, andthe Sunland District is one of several districts in the 13-state USPS Western Region headquartered at San Bruno,CaliforniaManagement of the Lakeside Post Office is vested inNorman Massey, the postmaster At the times relevanthere there were nine employees at Lakeside who wereclassed as distribution clerks and rural letter carriers Fora number of years preceding September 1979, the areasurrounding Lakeside was served by one regular ruralroute and one auxiliary route as defined by USPS stand-ards The latter was, in layman's terms, simply a routewhich was not large enough to qualify as a regularrouteUnder the 1981-1984 USPS-NRLCA collective-bar-gaining agreement (Agreement) rural letter carriers aredivided into four classifications (1) regular, (2) substi-tute, (3) auxiliary, and (4) relief The first three are perti-nent in this case Under the USPS personnel codes regu-lar rural carriers are assigned the numerical designation71, substitutes are assigned 73, and auxiliaries are as-signed 77 More often than not, rural carriers are re-ferred to in-house by their numerical designationThe Agreement defines regular rural carriers as per-sons assigned "established rural routes" for specified pe-riods in a "service week" Substitute rural carriers aredefined as persons "with an appointment without timelimitation hired prior to July 21, 1981, [who] are assignedto serve as a substitute on established rural routes in theabsence of a regular rural carrier [and who serve] asa leave replacement and/or [cover] a vacant route pend-ing the selection of a regular rural carrier or to provideauxiliary assistance" The agreement defines auxiliaryrural carriers as "[p]ersons selected to serve an auxiliaryrural route" It is undisputed that for each regular route,only one individual may be designated as a regular ruralcarrier and one other individual may be designated as theroute's substitute rural carrier With respect to auxiliaryroutes, an individual may be designated as the "primary"carrier but substitutes are not designated for auxiliaryroutes Indeed, the pecking order of rural letter carriersproceeds downward from regular rural carriers, to sub-stitutes, to auxiliariesThe central problem giving rise to this case was theappointment of a substitute carrier to fill a regular ruralcarrier vacancy which occurred at the Lakeside PostOffice When a vacancy occurs on a regular rural route,the Agreement requires that the vacancy be posted forbid In the event no regular rural carriers bid on the po-sition, the agreement requires that the position be filledfrom among the substitute rural carriers who bid Specif-ically, article 12,3,B,3,b of the Agreement providesThe residual vacancy shall be awarded to a sub-stitute rural carrier at the post office where the va-cancy exists The vacancy shall be awarded to thesubstitute applicant having accrued the longest periodof continuous service as a substitute rural carrier andauxiliary rural carrier in that office, unless anothersubstitute rural carrier is deemed to be substantiallybetter qualified Such continuous service is thatwhich occurred immediately prior to the appoint-ment [Emphasis added ]A 1979 memorandum of understanding (1979 Memoran-dum) seeking to clarify the above provision was enteredinto by USPS and NRLCA At the times relevant here,the 1979 Memorandum remained in effect It providesthat auxiliary service is creditable under article 12,3,B,3,b"only if the auxiliary rural carrier was assigned as theprimary auxiliary carrier on an auxiliary rural route onthe day before appointment as a substitute rural lettercarrier and only for the period of time during which theemployee was continuously assigned as the primary car-rier on specific auxiliary rural routes" The 1979 Memo-randum also provides that "two or more auxiliary ruralletter carriers cannot be concurrently assigned as the pri-mary carrier on the same auxiliary rural route" and thatfor any given period of time only one auxiliary carriercan be credited with the auxiliary carrier service2 Rural carrier assignments at LakesideBetween August 1975 and May 1978 there were threerural carriers employed at the Lakeside Post OfficeDorman J Bryce was classified as a regular rural carrierand served the regular route, Clarence (Doug) Currywas the designated substitute rural carrier for the regularroute Curry also served the Lakeside Post Office as adistribution clerk Toni Bryce, who is D J Bryce'sdaughter-in-law, commenced her employment in 1975 asan auxiliary rural carrierIn his testimony, Massey explained that when ToniBryce was originally hired in 1975 there was no codedauxiliary rural carrier classification so an informal hiringprocedure was utilized which was generally referred toas "hiring by memo" Simply stated, Massey accom-plished the hiring of Toni Bryce by sending a buck slipto the USPS Data Center in San Bruno advising thatoffice to include a timecard for her and eventually time- POSTAL SERVICE95cards for Toni Bryce began to arrive Since that time, itappears that a more formal personnel recordkeeping hasevolved primarily as a result of computerization Underthe new scheme, when employees are hired, a USPSForm 50, the basic USPS personnel form, is prepared atthe MSC level based on information either telephoned orforwarded on buck slip by the local postmaster Thereaf-ter, specified personnel and pay action result in the gen-eration of a new Form 50 which is incorporated in theemployee's official personnel folder (OPE)In this record, it is uncontradicted that effective May19, 1978, Toni Bryce resigned her position at the Lake-side Post Office Postmaster Massey credibly testifiedthat Toni Bryce told him in advance that she was resign-ing and that she also tendered a letter of resignationsaying that she was quitting her Lakeside job Unfortu-nately, the letter could not be located when the eventsinvolved here began to unfold and it had not been locat-ed as of the time of the hearing in these cases However,three Lakeside employees corroborated Massey on thispoint by testifying that Toni Bryce talked openly in theperiod immediately before May 19, 1978, about quittingher job at Lakeside and moving permanently to King-man with her husband 1When Massey received Toni Bryce's resignation letter,he consulted with a personnel assistant at the FlagstaffMSC who regularly advised him on personnel proce-dures concerning the method to be used to separate ToniBryce from the USPS rolls Massey was Informed that ifToni Bryce had been hired by memo (as was the case),then she should be separated by memo Following thisadvice, Massey sent a buck slip to the San Bruno DataCenter where payroll records are prepared stating thatToni Bryce had resigned This buck slip is not in evi-dence nor is there evidence that anyone ever searchedfor it However, three of Toni Bryce's payroll cardssigned by Massey are in evidence and they bear nota-tions supporting Massey's testimony that Toni Bryce quither job about the time he said she did in 1978 Thus, theMay 19, 1978 payroll card bears Massey's notation"Final Check•Pay All Annual Leave "2 The payrollcard of June 2, 1978, bears his notation "Carrier leftCancel card & pay all A L" The June 16, 1978, payrollcard bears Massey's note in bold print "Please pay allA L & discontinue card Hired by memo & now separat-ed " Massey forwarded these cards to the data center inSan Bruno where they were apparently processed Not-withstanding his efforts, Massey continued to receivepayroll cards for Toni Bryce When Massey continued toreceive additional cards, he simply began throwing themin his wastebasketToni Bryce did not testify in this proceeding nor washer failure to do so explained in any manner I infer fromher nonappearance that had she testified her testimony1 Those employees were Clarence Curry, Nella Frost and MaryThomas2 This card also contains the cursive letters E A B ' in the box entitled carrier's initials I have carefully compared those initials with the signature of Toni Bryce contained on Jt Exh 3, p 52, and have concludedthat the initials on the May 19, 1978 payroll card are those of ToniBryce (See F R E 9011b)(3))on the vital question of her 1978 resignation would havebeen adverse to the the Union and the USPSFollowing Toni Bryce's resignation, Lofgreen washired as a rural carrier effective August 12, 1978 At thetime of his hire, It appears that his official personnelrecord reflected an improper dual designation as a substi-tute and an auxiliary rural carrier However, the evi-dence shows that Lofgreen functioned as an auxiliarycarrier until approximately Christmastime 1978, whenlike Curry•the substitute carrier at Lakeside•he alsobegan performing work as a part-time flexible clerkToni Bryce returned to the Lakeside Post Office effec-tive March 29, 1979, as an auxiliary carrier Massey testi-fied that he "rehired" her at this time and that she ac-knowledged that she was now the least senior rural car-rier From this time until September 22, 1981, both Lof-green and Toni Bryce were classified and functioned asauxiliary carriers The time records in evidence for theperiod from April 21 through May 18, 1979, lists Lof-green as the "carrier" and Toni Bryce as the "substitute"for the Lakeside auxiliary route but this improper desig-nation appears to be more the result of the nature of theform than any formal assignment It appears clear thatCurry, the only correctly designated substitute carrier,was entitled to be deemed as the "primary" carrier forthe auxiliary route at this time 3The assignments of the rural carrier work force re-mained relatively constant between the time Toni Brycereturned to Lakeside and September 22, 1981 EffectiveSeptember 22, 1981, the Lakeside auxiliary route wasdesignated as a regular route When that occurred,Curry, the second most senior rural carrier became aregular rural carrier on the Lakeside rural route 2 with-out any dispute At the same time, Lofgreen was desig-nated as the substitute rural carrier of record on ruralroute 1 and Toni Bryce was designated as the substituterural carrier of record on rural route 2 Hence, for se-niority purposes, both Lofgreen and Toni Bryce becamesubstitute rural carriers on the same day 4 A few daysafter these personnel actions, Postmaster Massey metwith all four of the rural carriers In the course of thismeeting, Massey opined that Lofgreen would be entitledto the next regular rural carrier vacancy because he wasthe most senior of the two substitute carriers Toni Bryceopenly agreed with Massey's assessment but D J Brycecommented, "We'll see"3 The posturing preceding D J Bryce's retirementIt is evident that in 1981 D J Bryce was contemplat-ing retirement This eventuality, of course, would meanthat there would be a vacancy for a regular rural carrierat Lakeside D J Bryce clearly intended to do what hecould to assure that his daughter-in-law would be award-ed the route D J Bryce was clearly influential In 1981,he was completing a term as the Union's president Healso served as the local steward and as the area steward3 There is no evidence that a time record for auxiliary routes was everdesigned to reflect the primary' rural carrier designation under the 1979Memorandum4 This finding disregards Lofgreen's Incorrect designation as a substitute when he was hired which is discussed in more detail below 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is noteworthy here that D J. Bryce was not called asa witness in this proceeding and, hence, none of thestatements and conduct attributed to him by those whodid testify are contradicted or explained. As his failure totestify was not explained, I have inferred that had D. J.Bryce testified his testimony would have been adverse tothe party obliged to call him or suffer the consequenceof failing to do soIn pursuit of this end, Toni Bryce ostensibly filed agrievance in March 1981 (hereafter the 1981 grievance),complaining that Lofgreen's dual classification as asubstitute/auxiliary when he was initially hired was erro-neous. The relief sought the correction of Lofgreen'spersonnel records to reflect that September 22, 1979, wasthe correct date of his substitute rural carrier appoint-ment At step 1 and step 2 of the grievance procedure,the Union was represented by D. J. Bryce in his capacityas local steward and area steward, respectively.Toni Bryce's 1981 grievance was denied at step 1 byMassey and his action was upheld at step 2 by John Toa-spern, the management official at the Flagstaff MSC re-sponsible for employee and labor relations. FollowingToaspern's unfavorable decision, the Union, actingthrough its state grievance chairman, appealed the griev-ance to step 3 where Ronald Lowe, manager of the Ar-bitration Branch at the San Bruno USPS Data Center,sustained the grievance on the ground that, as there wasonly one regular route when Lofgreen was hired, onlyone individual could be credited with substitute carrierservice. Accordingly, as Curry had previously been ap-pointed the substitute and as only one substitute could beappointed in August 1978 when Lofgreen was hired, an"administrative error occurred when Lofgreen was ap-pointed to the position of substitute rural carrier . . .since [that] position . was [already] encumbered by C.D. Curry." The final two paragraphs of Lowe's determi-nation reads:Accordingly, Mr. R. Lofgreen's period of continuousservice shall begin on September 22, 1979 instead ofAugust 12, 1978.It should be noted by the parties that this decision islimited for administrative purposes as noted herein.Nothing in this decision is to be construed in thiscase as precedent setting to the position of thePostal Service. [Emphasis added.]Lowe's determination was implemented literally on Lof-green's official personnel record (Form 50) so that hewas effectively stripped of 13 months of service withUSPS, an action having clear implications for Lofgreen'scompetitive standing among rural carriers. Thus, theplain terms of article 12,3,B,3,b, quoted above, andLowe's own determination in November 1982, discussedbelow, amply demonstrate that this error was of consid-erable significance.5 Hence, the 1981 grievance determi-nation intended to correct one administrative error ap-pears to have resulted in an administrative error of a dif-ferent stripe.5 In addition, the error also appears significant with respect to leaveand retirement benefitsNotwithstanding this significant error, after Lowe ren-dered his decision in September 1981, D. J. Bryce re-fused to process a grievance on Lofgreen's behalf seek-ing the restoration of his USPS service time from thedate of his hire in August 1978 through September 1979.There is other evidence concerning the processing ofthe 1981 grievance which discloses D. J. Bryce's ulteriormotives and knowledge of those motives by officials ofboth the ARLCA and USPS, who were to play leadingroles in subsequent events of significance in this case.Thus, it is clear that Toni Bryce's 1981 grievance waspersonally and vigorously pursued by D. J. Bryce. Bycontrast, prior to the commencement of the grievance,D. J. Bryce never conferred or consulted in any mannerwith Lofgreen, the unit employee most directly and im-mediately affected by the 1981 grievance. Indeed, Lof-green first learned of the grievance from Massey after ithad been filed.After learning of the 1981 grievance, Lofgreen actedto protect his position by requesting that D. J. Bryceprocess a similar grievance on his behalf seeking to haveToni Bryce's records corrected to clearly reflect herbreak in service from May 20, 1978, to March 29, 1979.D. J. Bryce refused claiming that there was no basis forsuch a grievance.In the course of making an oral presentation to JohnToaspern, the step 2 management designee, D. J. Brycecandidly told Toaspern that the only reason he was pur-suing the grievance was because Toni Bryce wanted hisjob when he retired This statement served to explain thepurpose of the grievance to Toaspern, who regarded thegrievance by one employee seeking to correct the per-sonnel record of another employee to be highly unusualon the basis of his experience.6In addition, D. J Bryce stated openly and repeatedlyin the period during and immediately after the processingof the 1981 grievance to, or in the presence of, Lofgreen,Massey, Curry, and Frost words to the effect that "bloodis thicker than water" and that he was going to do ev-erything in his power to see that Toni Bryce got his jobwhen he retired.Other officials of ARLCA were soon made aware ofD. J. Bryce's conduct. Lofgreen wrote Roger Moreland,D. J. Bryce's successor as the Union's president, on Oc-tober 13, 1981, complaining of D. J Bryce's recent ac-tivities. Among other things, Lofgreen: (1) called atten-tion to the relationsip of the Bryces, (2) told of D. J.Bryce's several statements to the effect that he would doeverything in his power to see that Toni Bryce got hisjob when he retired; (3) mentioned the 1981 grievanceand D. J. Bryce's failure to notify him of such action; (4)told of D. J. Bryce's refusal to share information withhim which might be pertinent to the developing competi-tion for route 1 when it was vacated; (5) requested that6 Although I find Toaspern's testimony on both this and other mattersto be very credible, it is noted that the 1981 gnevance sought also to es-tablish a substitute carrier seniority roster Clearly, relief of this naturewould be of a salutory consequence to the Lakeside group and from alabor relations perspective such a roster could not be considered that un-usual. However, there is no evidence that relief in the form of the estab-lishment of a roster was addressed or considered in the entire course ofthe grievance POSTAL SERVICE97Pete Whipple, the Union's state chaplain, be appointed toact as his representative until D J Bryce no longer heldany union office, and (6) requested that the state and na-tional officers "take any appropriate action concerningMr Bryce's position on the State Executive Board" TheNLRCA president and the manager of the USPS MSCin Flagstaff were sent copies of the October 13 letterAccordingly to Lofgreen, the only response he receivedwas from Moreland, who telephoned to tell him that ifhe wanted another steward to represent him the Lake-side rural carriers would have to elect someone elseLofgreen regarded that with faint hope because two ofthe four Lakeside rural carriers were D J and ToniBryceIn addition to the first-hand knowledge of Massey andToaspern and the copy of the October 13 letter sent tothe MSC manager, other evidence shows that USPS offi-cials up to and including Lowe were sufficiently apprisedof Lofgreen's dispute with the Bryces so as to make anyreasonable person wary in future dealings Specifically,when the 1981 grievance was appealed to step 3, Toa-spern advised Lowe by memorandum dated May 13,1981 (Jt Exh 4, p 9)Furthermore, it should be brought to your attentionthat the agrieved [sic] is the daughter-in-law oflocal steward and state president, Dorman J BryceHe said to me that his only reason he is grievingthis, so his daughter-in-law could get his routewhen he retires It was told to me by the Postmas-ter that R Lofgreen, the other party in this actionmay go to the NLRB because of Mr Bryce's ac-tionsLowe deemed this information as merely mind clutterFinally, Massey testified that on one occasion in themonths immediately preceding D J Bryce's retirementthe elder Bryce told Massey that a mistake on Lofgreen'spersonnel records concerning his appointment as a substi-tute carrier would be worth a "couple hundred" WhenMassey dismissed the notion, D J Bryce upped the anteto "three hundred" and then to "five hundred" Accord-ing to Massey, D J Bryce expressed the belief that theappointment of his successor at that time was a "toss-up" Massey did not report this incident to any superiorbut he did inform Lofgreen and other local employees ofthis approach4 Toni Bryce's 1982 grievance about Lofgreen'sappointment as a regular carrierAt some unspecified time in 1982, D J Bryce an-nounced that he was retiring effective April 30, 1982Accordingly, Massey posted the impending vacancyBoth Lofgreen and Toni Bryce bid for the soon-to-bevacant position By letter dated April 6, 1982, Masseynotified Lofgreen that he had been selected to fill theregular rural carrier vacancy on Lakeside rural route 1Massey's letter continuedThis appointment is in accordance with article 12,section 3, subsection B, paragraph 3b of the agree-ment between the United States Postal Service andthe National Letter Carriers' Association [sic]This action will become effective May 1, 1982 Thiswill be your first day in service on route one as aDes 71 (regular rural carrier )Massey's letter was posted the same date and copieswere provided to D J Bryce in his capacity as the localsteward and to the Flagstaff MSC personnel officeToni Bryce grieved the appointment of Lofgreen thesame day it was announced Her grievance was proc-essed at step 1 of the procedure by D J Bryce Manage-ment was represented at this step by Postmaster MasseyAs neither D J Bryce nor Toni Bryce testified, there isno evidence as to the nature of an investigation by theUnion concerning the basis for her grievance Lofgreentestified that he was not consulted at all by D J Bryceor any other official of the Union concerning a potentialgrievance over his appointmentMassey denied the grievance at step 1 At the hearing,Massey explained that, as both Toni Bryce and Lofgreenhad identical seniority dates as substitute carriers (Sep-tember 22, 1979), he relied on two other criteria underthe Agreement to break the tie First, Massey noted thatLofgreen received the higher rating on the employmentexamination given by the USPS Second, Massey con-cluded that as Toni Bryce had resigned effective May20, 1978, and was not reemployed until March 29, 1979,and as Lofgreen had been employed continuously sinceAugust 12, 1978, Lofgreen had the longest continuousservice as a substitute and auxiliary carrier in the Lake-side Post office It was this latter basis which Masseycited in his appointment letterOn April 16, 1982, D J Bryce hand-delivered a writ-ten step 2 grievance to John Toaspern at the FlagstaffMSC Toaspern served as the management designee atthe second step The written grievance submitted by DJ Bryce at step 2 alleges the identical substitute senioritydescribed above and asserts, "managements position isthat Mr Lofgreen is Senior due to a higher test score"Part 2 of the grievance form provides space for thegrievant to describe the contract violation The para-graph inserted recitesViolation of but not limited to Article 12, Section 3B, Number 3 B, and the Memorandum of under-standing between the U S Postal Service and theNRLCA dated April 11, 1979, signed by MrJames Gliden and Mr Clifford EdwardsThe corrective action requested by the grievance wasthat Toni Bryce "be awarded the route and be compen-sated for any loss of wages and benefits"D J Bryce and Toaspern discussed the grievancebriefly when it was delivered According to Toaspern'suncontradicted account, D J Bryce alluded to the factthat the USPS could not prove that Toni Bryce had everbeen separated from service for the May 1978-March1979 period because there was no Form 50 which re-flected that separation Toaspern told Bryce that he hadalready begun to retrieve information on the matter andBryce inquired if there was any information Toaspern 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas withholding from him as Toaspern was supposed toshare all information during the grievance proCess 7 Toa-spern told Bryce that he had not yet received the infor-mation alluded to but told Bryce "it's my understandingthat a document does exist proving that [Toni Bryce] didwork in Kingman." Toaspern testified that he told Brycethat he expected it shortly, that Bryce knew where hewas, and that he would be glad to share "anything withyou." Bryce responded by saying that the USPS couldnot prove that Toni Bryce had worked in Kingman and,even if she did, she was paid in cash and there were norecords of her employment. After this brief meeting con-cluded, Toaspern never heard further from D. J. Bryce.Toaspern testified that when he first learned of thegrievance and the potential difficulty posed by the factthat there was no Form 50 reflecting Toni Bryce's sepa-ration from service, he consulted with his district direc-tor of employee and labor relations. This unnamed indi-vidual told Toaspern that the Form 50 "was not carvedin granite" and that he should investigate whether or notToni Bryce "was out of the [Lakeside] area and couldnot be employed by the Lakeside Post Office" Toaspernexplained that Form 50's are often corrected to reflectoversights and administrative errors. Sometimes, Toa-spern said, the corrections occur many years after thefact especially where the employee is about to retire.Toaspern's assertion that employees' Form 50 recordsare routinely corrected administratively was never con-tradicted.When Toaspern was ready to conduct his own investi-gation of the Toni Bryce grievance, he had before him aletter dated April 15, 1982, from Postmaster Massey. Thebody of that letter, in evidence as General Counsel's Ex-hibit 10, recites:8Ellen A. Bryce, an employee of this office, didapproach me prior to the end of pay period 11-78and stated that she was quitting to move to King-man, Arizona with her husband who had beentransferred there by the bank where he was em-ployed.She did not at that time, or at any time since, re-quest approved leave of any type, other than annualor sick leave. I asked her at that time for a writtenresignation. After a second request she submitted asigned note giving her reasons for her resignation.At no time did she state that she would be availableor on-call. This would have been an untimely situa-tion with her domiciled some 300 miles distance. Ifiled her resignation with the personnel records. Ihave been unable to locate that document to date.I contacted my MSC and they informed me thata designation 77 had no status and would be sepa-rated by a memo to the PDC. I sent a memo to thePDC, and if my memory serves me correctly, I senta second memo in this matter. I wrote on a finalform 1314 for the PDC to pay all annual leave due7 The reference to sharing information alludes to the parties' practiceunder the Agreement to make full information disclosures when gnev-ances are processed.8 The "pay period 11-78" referred to in the letter appears to refer to aUSPS pay penod which occurred in May 1978as she had requested. The PDC continued to sendforms 1314.Upon Ellens' return some ten months later, I wasin need of a designation 77 and since the PDC hadcontinued to send 1314s, I contacted the MSC foran O.K. to rehire and I simply started sending inher time on the 1314sBefore I rehired Mrs. Bryce, I talked to her andexplained that she would be starting over and thatRobert L Lofgreen would have seniority over her.She agreed that this was only fair.During the time in question I did not recognizethe importance of keeping records as I should haveand I knew nothing of being grieved. However, Ido certify that Ellen A Bryce did indeed resign in1978 for a period of about ten months; and was re-hired at the end of that time, thus breaking servicetime. The forms 1314 on file in this office will bearout the time period involved.Toaspern telephoned Massey and instructed him to gothrough his office with a "fine tooth comb" to see if hecould locate the letter of resignation. As noted, it wasnever located. During this conversation, Massey in-formed Toaspern that several of the Lakeside employeeswould attest to statements by Toni Bryce about leavingpermanently to move to Kingman but Toaspern made norequest for such statements at that time. Thereafter, Toa-spern telephoned the postmistress in Kingman and re-quested that she search her records for any evidence thatToni Bryce had been employed there during her 10-month absence from the Lakeside Post Office.At the conclusion of his investigation, Toaspern saidthat he was 100 percent convinced that Toni Bryce didhave a break in service from May 1978 to March 1979.He based his conclusion on the following information:1.A USPS Form 2591 application for employmentform dated in May 9, 1979, and bearing Toni Bryce's sig-nature (Jt. Exh 3, p. 50) showing the applicant had lefther Lakeside employment in June 1978 to move to King-man. This document also reflected that Toni Bryce hadbeen employed as a postal clerk in Kingman.2.A USPS Form 1421-B (Jt Exh 3, p. 48) furnishedto Toaspern by the postmistress at Kingman which borethe signature of "T. Bryce." This form is a cash andstamp accountability form apparently used by windowclerks at postal facilities. According to Toaspern's un-contradicted testimony, the form shows that Toni Brycewas employed at a postal substation in Kingman operat-ed by a private contractor and demonstrates that duringthe period of her Lakeside absence she had privatesector employment which is not authorized by USPSregulations if an employee is on a personal leave of ab-sence.89 Toaspern was prompted to inquire Into the leave-of-absence questionby an earlier letter from Toni Bryce to U.S Senator Dennis DeConcinniof Arizona wherein she referred to her absence from Lakeside as a "leaveof absence." The letter had been referred to Toaspern for a responseToaspern testified that for a leave of absence beyond 30 days postal regu-lations require the submission of a written request on a USPS Form 3971and an approval of such a leave. ,..POSTAL SERVICE993 USPS Forms 4240 (trip reports and time records)from the Lakeside Post Office showing that Toni Brycewas not on duty at the Lakeside Post Office during theperiod in question4 Massey's written statement of April 15 which hetrusted as well as oral statements from Massey that hehad separated Bryce by memo because she had beenhired by memo and that she had not applied for any typeof leave5 Massey's report that other employees at the Lake-side Post Office would attest to statements openly madeby Toni Bryce that she was leaving Lakeside permanent-ly to move to Kingman because of her husband's trans-ferOn April 20, 1982, Toaspern denied the grievance in aletter to D J Bryce Toaspern initially noted that thedescription of the grievance and the contract violationcited in the grievance were not compatible and weredeemed irrelevant Toaspern observed that the test scoreconsideration applied only in establishing seniorityamong regular carriers His grievance decision then con-tinuesIt has been determined by previous decision thatMr Robert Lofgreen has established the longestcontinuous service as a substitute rural carrier andauxiliary rural carrier and was rightfully awardedRural Route 1 No violation of Article 12, Sec3B,3b exists Furthermore, as Ms Bryce was not ina duty status for approximately 10 months, and anauxiliary carrier (77) was hired to replace her,which is a matter of record, there is clearly no vio-lation of the cited "Memorandum of Understand-ing" It is stated in this memo that only one auxilia-ry rural letter carrier may be credited with beingthe auxiliary rural letter carrier on any one auxiliaryrural route for a given period of time During thisgiven period of time the credited auxiliary carrier isclearly not E A BryceBy letter dated May 2, 1982, the Union appealed thegrievance to step 3 of the grievance procedure It notedthat the issue was the appointment of Lofgreen as theregular rural carrier on the Lakeside route 1 Thereafter,the appeal letter tracks the step 2 grievance word forword The appeal letter was signed by Richard Fecknerin his capacity as the Union's state stewardIn the meantime, Lofgreen again acted to protect hisown position by individually pursuing two grievancesimmediately after Toni Bryce's grievance was filed Onegrievance sought a correction in his Form 50 to reflecthis auxiliary carrier service between August 1978 andSeptember 22, 1979 The other grievance sought to cor-rect Toni Bryce's official record to reflect a break inservice when she left Lakeside and moved to KingmanMassey refused to initiate this action and denied bothgrievances Lofgreen, still acting without official unionrepresentation, appealed both grievances to step 2 wherethey were considered by Toaspern Toaspern, consistentwith the decision he made on Toni Bryce's 1982 griev-ance, sustained both of Lofgreen's grievances However,shortly after Toaspern issued decision letters on Lof-green's grievances, he received a telephone call fromLowe, who admonished him that the Lofgreen griev-ances were not properly before him because the griev-ances had not been brought to step 2 by anyone in anofficial union capacity Lowe asserted that Toaspern'sconsideration of Lofgreen's grievances under such condi-tions could subject the USPS to an unfair labor practicecharge Toaspern agreed with Lowe's analysis and, onMay 8, he issued a letter rescinding his prior decisions onthe grievances, informing the parties that they were notproperly before him under the contractual grievance pro-cedure Lowe explained that he did not have an exactrecollection of what prompted him to intervene in theLofgreen grievances but he thought it might have been acall from the UnionAfter Toaspern rescinded his action on Lofgreen'sgrievances, Lofgreen telephoned Moreland to complainof his inability to obtain union representation to pursuehis claims Moreland derided Lofgreen for filing griev-ances on outdated grievance forms and told him that inany event he did not have a grievance Lofgreen ex-plained that the grievances were filed on forms providedto him by D J Bryce Lofgreen also complained againof the lack of representation he was receiving from D JBryce and of Bryce's bias Lofgreen requested that PeteWhipple, a rural carrier at the nearby Show Low, Arizo-na Post Office, be designated to represent him, but More-land declined this request saying that Lofgreen did notyet have a grievance Moreland advised Lofgreen tohave a grievance prepared in the event Toni Bryce'sgrievance was successfulNot content to await the outcome of Toni Bryce'sgrievance, Lofgreen refiled his prior grievance on May13 By this time, Curry had been elected the local stew-ard at the Lakeside Post Office and Curry agreed tosponsor Lofgreen's grievances They were promptlydenied by Massey and Curry appealed them to step 2Lofgreen's grievances languished at this point withoutany action ever being taken by Toaspern Toaspern ex-plained that, although the grievances had been appealedto him, the Union never made a formal presentation ofthe grievances and he did not act on them for thisreasonThere were other complaints about the union represen-tation afforded to Lofgreen during this period ShowLow rural carrier David Stepp recalled that he tele-phoned Moreland on at least two occasions after helearned of the grievance over the rural carrier vacancyin Lakeside Stepp told Moreland that it was his opinionthat Lofgreen was getting a "raw deal" and that More-land should send someone to Lakeside to investigate thematter Moreland told Stepp that he would turn thematter over to Feckner to find out what was going onIn May 1982, Show Low carriers Stepp, Ward, andWhipple attended the Union's state meeting in ApacheJunction, Arizona During this meeting, the three ShowLow carriers met with Moreland and Feckner At thistime, Whipple again requested that an investigation beconducted concerning union representation at the Lake-side Post Office because it was believed that D J Brycewas zealously favoring his daughter-in-law Moreland 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed to Whipple's request that Feckner and he go toLakeside to investigate their complaint but, as it devel-oped, this promise was not kept. During the same meet-ing, Moreland agreed to appoint Whipple as the areasteward to replace the retired Bryce. In doing so, More-land reserved the handling of Toni Bryce's grievance toD J. Bryce ostensibly because it had commenced underhis stewardship.The Show Low carriers also complained to the offi-cers of the NRLCA. Stepp recalled telephoning WilburWood, then president of NRLCA. Stepp claimed that hetold Wood the same thing that he told Moreland,namely, that the representation at the Lakeside PostOffice was not right and that "something should be doneabout it." Wood told Stepp that Tom Griffths, anothernational officer, was handling the Toni Bryce grievanceand that Stepp should speak to either Gnffths or the re-gional representative, Vernon Meier. Stepp followed upby talking with Meier on at least two occasions whilethe Toni Bryce grievance was pending at step 3 where itwas being personally handled by Meier. Stepp recalledtelling Meier that the Union's representation in the Lake-side rural carrier dispute was "one-sided." In one of theirconversations, Stepp told Meier that the whole affair wasa "big mix-up and a big mess and that he should lookinto it since he was handling the grievance at step 3 atthe time." Stepp asserted that Lofgreen was entitled tothe position because of Toni Bryce's 1978 break in serv-ice. Stepp said that in one of their conversations Meiertold him "that as far as the form 50's were concernedthat Toni Bryce never did quit her job and that that wasthe basis that the Union was pursuing their line ofthought with." Meier also told Stepp that the Unioncould not represent both sides of the matter. Stepp saidthat, when he complained that the union position wasbased on favoritism which D. J. Bryce was showing hisdaughter-in-law, Meier repeatedly asserted that theUnion's position nevertheless was based on the Form 50argument.Whipple also asserted that he spoke to Meier on threeor four occasions while the Toni Bryce grievance waspending at step 3. He too, argued on behalf of Lofgreenand complained that the Union was refusing to representLofgreen while it sided with Toni Bryce notwithstandingthe conflict of interest resulting from D. J. Bryce's repre-sentation of her. Whipple reported to Meier statementsmade by D. J. Bryce to the effect that he would do ev-erything in his power to see that Toni Bryce succeededhim.Meier testified that he had no recollection of callsfrom either Stepp or Whipple.At step 3 the USPS again was represented by RonaldLowe. At the request of Lowe's office, Toaspern for-warded the grievance file which he had accumulatedduring the period he had considered the grievance. Inaddition, Toaspern forwarded a covering memorandumdated June 13, wherein he noted that the grievance ap-peared defective under article 17.2, section B(2), becauseD. J. Bryce had never been certified to him as a localsteward. Toaspern also called attention to the inconsist-ent assertions in the grievance and recited his conclusionthat Toni Bryce had quit her USPS appointment for ap-proximately 10 months In support of that conclusion,Toaspern's memorandum set forth the following as sup-porting evidence:ProofŠEvidenceA.Statements of Lakeside Post Office employees.B.Signature of E. A. Bryce on PS-Form 1412-Bsubmitted by private contractor in Kingman, AZon 12-20-78, proving that Ms. Bryce was gainfullyemployed in the private sector during the time inquestionC.PS-Form 2591 filled out by Ms. Bryce in herown handwriting indicating she left the PostalService & moved out of the area therefore vali-dating a break in serviceD Notes of Lakeside Postmaster on PS-Forms 1314.E.No PS-Form 3971 to support Leave-of-absence.F.No letter requesting leave from Bryce.Thereafter, Toaspern noted his conclusion that, as Lof-green's date of continuous service commenced onAugust 12, 1978, and Toni Bryce's continuous servicedated from March 29, 1979, Massey properly awardedthe route to Lofgreen. Although Toaspern observed thatthe postmaster had made an administrative error, notspecified in the memorandum, he also noted that the"service records" had been properly corrected. In fact,Toaspern had initiated personnel action to amend theservice record (as reflected on USPS Form 50) of Lof-green to correctly reflect that he entered on duty as anauxiliary carrier on August 12, 1978, rather than Septem-ber 22, 1979, the error which resulted directly from the1981 Lowe grievance decision previously discusssed. Atthe same time, Toaspern initiated personnel action tocorrect the service record of Toni Bryce shown on herUSPS Form 50 to reflect a break in service when shemoved to Kingman. •Lowe said that shortly after he received Toaspern'sgrievance file he telephoned Toaspern to request that theemployee statements alluded to in Toaspern's covermemorandum be forwarded to him. Lowe also testifiedthat Toaspern informed him during this conversation ofMassey's claim that Toni Bryce had submitted a letter ofresignation but that it could not be located. Lowe saidthat he requested an added search but was convincedafter this conversation that no letter of resignation "wasto be had " At the hearing, Lowe testified that he hadnever seen Massey's letter of April 15 (quoted above)until the week of the heanng. Although Toaspern had nospecific recollection of sending that particular documentto Lowe, he testified that it was a part of his grievancefile and that it was his recollection that he sent his entiregrievance file to Lowe.Lowe and Meier met concerning the Bryce grievanceon August 30 and October 15. Lowe's recollection ofwhat occurred at both meetings was minimal. It is clear" In both Instances, the change has ramifications other than for job.bidding purposes Thus, time was added to Lofgreen's service for retire-ment purposes while Toni Bryce's service time for this purpose was re-duced POSTAL SERVICE101that at the first meeting there was agreement to postponeconsideration of the grievance until Lowe could obtainthe official personnel files of the two disputantsLowe explained that the official personnel files of Lof-green and Toni Bryce were furnished to him in the firstweek of September Additionally, between his two meet-ings with Meier, the handwritten statements from thethree Lakeside employees were furnished to Lowe byToaspern's successor under a covering letter saying, ineffect, that the enclosed statements were those of theLakeside employees requested by Lowe " Lowe ulti-mately chose to accord these statements no weight be-cause they were not in affidavit form and because heclaimed not to know who Frost and Thomas were at thetime There is no evidence that Lowe sought statementsin an affidavit form or made any attempt to learn theidentity of Frost or ThomasLowe testified that the October 15 meeting with Meieron the Toni Bryce grievance lasted approximately 2 or 3hours He asserted it was grueling, that they "discussedthe merits of the entire case " Asked to recount Meier'sposition at this meeting on the grievance, Lowe testifiedonly "He was advocating the position of Ms Bryce"This oblique response prompted the USPS counsel topress further for the reasons explicated by Meier for ad-vocating Toni Bryce's position In response, Lowe testi-fiedA Well, there were several One was, did wehave a letter of resignation that he could reviewQWhat did you tell him in answer to that?A I told him that there wasn't any and not toexpect any because there wasn't any The absenceof the letter of resignation was, as far as I was con-cerned at that time, was understood by himQAll right I cut you off, you were starting totell us what Mr Meier's reasons were, or his posi-tion, regarding the grievance?A That was one of the elements that he arguedAnother element that he argued was the seniority ofBryce over LofgreenQTell us what was said on that subject?A Well, after establishing where his•where hewas coming from in terms of his arguments, wethen argued or discussed, more or less argued, thecriteria upon which he was basing his argumentsonQWhat did he tell you the criteria were, whatwere his criteriaA He used, as an argument, the memo of under-standing as one argument, the contract issues thatwe discussed in detail, and the mere fact that Icouldn't establish that she was not available forwork at the Lakeside Post Office during the 10month absenceQDid he mention anything about the Form 50'ssituation?A Well, he also mentioned that, too1 l Those handwritten statements are signed by Lakeside employeesCurry, Frost, and Thomas and are in evidence as Jt Exh 3, pp 4-7QWhat did he say about that?A Where is the separation 507Lowe's interrogation at the hearing produced the follow-ing responses about his own investigation and conclu-sionsQWell, based on your experience, if you don'thave a Form 50 separating an employee, but yettheir [sic] not working, they're not on a pay statusor duty status, what is their status with the PostalService?A Well, it could include leave without pay, itcould be sick leave, it could be annual leave as faras pay status is concerned, and it could be maternityleaveQWhat did it show as far•what did the filesshow for Ms Bryce, the Form 50's in the file, whatdid it show as to her status during a period begin-ning in May of '78 and ending in March of '792A The available information that I received inthe files indicated that she was still on the rollsQDid it indicate whether or not she was onduty at the Lakeside Post Office during that time?A A Form 50 wouldn't show an employee beingin pay status as suchQDid your investigation indicate whether ornot she was on duty during that 10 months at theLakeside Post Office?A There was no indication that she was at workQWhat did you believe as of October 15, 1982,as to the whereabouts of Ms Bryce during that 10-month period?A Oh, I was convinced she was in KingmanQAnd what did your investigation show as tothe date of her return to duty at Lakeside?A Approximately May of 1979QAll right What did that form [USPS Form1412-B from the Kingman substation] tell you aboutthe nature of her employment and her earnings inKingman, Arizona?[Intervening questions occurred relative to theexhibit ]A It shows dates of employment from October,1978, to January of '79QWhere was she working?A Kingman, ArizonaQIn what job?A The form shows part-time clerkQWhere?A Post Office SubstationQAll right Did you have any other evidence inyour file that showed that she was employed inKingman, Arizona, during that period?A There were, yesQOkay Can you tell, or did you know, fromyour investigation when you were meeting with 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Meier on October 15th, by whom Ms. Brycewas employed in Kingman, Arizona?A. By then I knew that this was a contract sta-tion.Q. A contract station performing services for thePostal Service?A. It's an independent contractorQ. All right. But can you tell from the face ofthis document that this belongs to an independentcontractor in Kingman, Arizona?A. Not on the face of it, you've got to ask ques-tions.Q. Well, who would you ask the questions of?A In this case, because Mr. Toaspern filed theinformation to me, he either identified it in histransmittal letter, or he told me in one of the tele-phone conversations.Q. Did you ever check with anybody in King-man, Arizona, to verify the authenticity of this doc-ument?A. No.Q. What was Mr. Meier's belief or what state-ments tegarding whether or not Ms. Bryce was inKingman, Arizona, for approximately 10 months inlate '78 and early '79?A. Probably one of the first elements of agree-ment.Q. You and he agreed.A. Yeah. I was persuaded by it.Q. All right. Well, then if she was gone for 10months were you able to determine why she hadn'tbeen separated from the rolls of the Postal Service?A. Only that no Form 50 personnel action wasexecuted to terminate her from the rolls.Q. Did you learn from your investigation as towhat efforts had been made to terminate her fromthe rolls?A. By whom?Q. By anybody.A No.Q. Did you find out whether anybody had doneanything to attempt to terminate her from the rolls?A. Only from what they call•by memo.Q. Well, who sent a memo to whom?A. Allegedly, Mr. Massey sent a letter to thePostal Data Center.Q. Sent what letter?A. A so called memo.Q. Saying what?A. I don't know, I never saw it.Q. It was never produced to you?A. No.Meier asserted that it was the Union's position at step3 of the 1982 grievance that under the terms of the 1979Memorandum only Toni Bryce was entitled to credit fortime worked as an auxiliary carrier for bidding purposes.Meier explained that USPS documents showed that onSeptember 21, 1979, the day before Toni Bryce and Lof-green's appointment as substitute carriers, only ToniBryce was actually employed as an auxiliary carrier and,presumably, at least he regarded her as the primary aux-iliary carrier within the meaning of the 1979 Memoran-dum. Lofgreen, according to Meier, was employed as adistribution clerk. Under this theory, Toni Bryce's 1978resignation would be immaterial.There is confusing evidence with respect to the aboveclaim by Meier and the basis for it. First, to the extentthat the record here contained pre-1982 Form 50s for thetwo employees, they show that Toni Bryce's positiontitle was that of an auxiliary rural carrier until September22, 1979, and "rural carrier" thereafter. Lofgreen's Form50 lists his position as that of a distribution clerk even forpost-September 22, 1979, when everyone agrees he was asubstitute carrier On the other hand, the same form con-tained a position code number of 77 (auxiliary carrier)for both employees. Second, the ARLCA introduced thepertinent carrier time records for the period preceedingSeptember 22, 1979, on Lakeside route 2. That recordlisted Curry as the "Regular Carrier" and Lofgreen asthe "Substitute Carrier." However, the time notationsshowed that Curry, Lofgreen, and Toni Bryce all carriedthe route at one time or another and that Toni Brycecarried it more than Lofgreen in the period from June 16to September 22, 1979. Third, Massey testified that Lof-green was qualified as a dual designation employee, thatis, qualified and working both as a clerk and a rural car-rier and, hence, he could be used where the need wasthe greatest.Whatever else may be said, it is clear that Lowe's ulti-mate step 3 determination was based on a theory otherthan that discussed by Meier at the hearing. At the con-clusion of the October 15, 1982 meeting between Loweand Meier, Lowe informed Meier that he was going tosustain the Toni Bryce grievance. Between that time andLowe's November 18, 1982 letter which served to offi-cially notify the parties of his action, Lowe made a cour-tesy call to Massey to inform him of the result. Lowestated that he informed Massey that the lack of a Form50 showing Toni Bryce's separation from service withthe USPS put him in an "awkward position." Lowedoubted that he discussed the alleged letter of resignationwith Massey at this time.Lowe's November 18 decision letter recites, in effect,that the central issue presented by Toni Bryce's griev-ance was whether she or Lofgreen had the "longestperiod of continuous employment." Lowe then articulat-ed the rationale for his resolution of this issue in the fol-lowing manner.PS Form 50, Notification of Personnel Actionsdated May 7 and 20, 1982 of E. A. Bryce shows abreak in service from May 20, 1978 to March 23,1979. There is no PS Form 50 to support this breakin service. The record also shows Ms. Bryce wasentitled to contract and COLA increases effectiveNovember 4 and 18, 1978.The inconsistent actions do not square off. Simply,the absence of a separation action renders E. A.Bryce the employee having accrued the longestperiod of continuous service. It follows E. A. Bryceis then entitled to the then vacant rural route #1retroactively to the date the route was initiallyawarded. POSTAL SERVICE103In his testimony, Lowe explained that the effect of hisdecision was to invalidate the correction to the Form 50of Bryce which was initiated by Toaspern after he hadrendered his step 2 decision Lowe put the basis for hisdecision in a nutshell when he testified that he disregard-ed Toaspern's corrective action because "absent a letterof resignation to support that termination, it follows thatthere is no break in service" Nevertheless, Lowe agreedunequivocally "that an employee may resign verballywithout a written resignation letter" On the other hand,Lowe acknowledged that he had no basis to questionNorman Massey's integrity Lowe asserted that inmaking the decision he did he was careful to apply "theprinciples of equity" because he "went around oncebefore on this"Over the Thanksgiving weekend, Postmaster Masseywent to Lofgreen's home and told him he was going tolose the grievance and his job as a regular rural carrierHe told Lofgreen that there had been a "terrible mis-take"In December 1982, after his removal from the positionof regular rural carrier on route 1, Lofgreen filed agrievance seeking to be returned to that position Masseydenied the grievance, noting that the matter could onlybe resolved further up the chain of command Curry, theLakeside steward, and Whipple, the area steward, per-fected an appeal of Lofgreen's grievance to step 2 By aletter dated December 23, 1982, Feckner, the state stew-ard, withdrew Lofgreen's grievance without notifyingeither Whipple or CurryUnaware of Feckner's action, Whipple and two otherShow Low rural carriers arranged to meet with Meier ata statewide meeting of the ARLCA in January 1983 Atthe last minute, Meier was detained at his home by a per-sonal matter Another representative of the NRLCA,Paul Moeller, went to the ARLCA meeting in Meier'splace and met with the Show Low group According toWhipple, Moeller was presented with much of the evi-dence available when Toni Bryce's 1982 grievance wasconsidered at step 2 and the Show Low delegation re-quested that the Union's position on Toni Bryce's 1982grievance be reconsidered Moeller promised to discussthe matter with Meier but the Show Low carriers heardnothing further from their national organization aboutthe matter Instead, Curry said that in January 1983,before he learned that Feckner had withdrawn Lof-green's grievance, D J Bryce visited him at the Lake-side post office On this occasion, Bryce told Curry thathe had spoken with Meier the evening before and hadbeen informed that the decision on Toni Bryce's 1982grievance would stand Meier testified that Lofgreen'sDecember 1982 grievance was withdrawn because it wasinconsistent with the position taken by the Union in theToni Bryce grievance5 Further findings and conclusionsIn its brief, the ARLCA argues philisophically that ifit is guilty of the alleged conduct "then no union whichchooses between completing employees in a seniority dis-pute, in a good faith and non-discriminatory way, canavoid liability before the Board" In arguing at the hear-ing in support of its motion to dismiss at the conclusionof the General Counsel's case, the ARLCA seemed toconcede that D J Bryce's conduct in pursuing hisdaughter-in-law's interest might not be defensible butthat the Union was cleansed of any resulting taint whenMeier took over the 1982 grievance at step 3 and proc-essed it to a successful conclusionThe USPS argues that mere grievance decision infavor of a union steward's relative is not "inherently de-structive" of an employee's Section 7 rights within themeaning of the Supreme Court's Great Dane decision'2 ifthe applicable facts and contract provisions provide a ra-tional basis for the grievance decision As Lowe asser-tedly had legitimate business reasons for deciding ToniBryce's 1982 grievance in the manner in which it wasdecided, the USPS argues, in effect, that it was incum-bent upon the General Counsel to prove that Lowe wasmotivated by the Bryce's relationship or Lofgreen's al-leged opposition to the Union The USPS concedes thatthe key to Lowe's grievance decision was that ToniBryce's 10-month absence from the Lakeside Post Officedid not constitute a break in service and therefore she"had greater length of service as a postal employeeso that she was entitled to the position pursuant toArticle 12 of the 1981-84 agreement" Lowe, the USPSasserts, was motivated in reaching his decision "by [the]evidence then before him and his concern as to how thatevidence would be viewed by an arbitrator charged withdeciding this dispute under the 1981-84 agreement"The General Counsel argues that there are numerousinstances of misconduct by D J Bryce shown by therecord and that both Moreland and Meier were fully In-formed of the elder Bryce's activities but chose to active-ly support the elder Bryce's pursuit of his daughter-in-law's interests Meier, the General Counsel asserts,merely parrotted the position of D J Bryce as he madeno independent investigation of the relative merits of theclaims by the two competing employees As to theUSPS, the General Counsel argues that Lowe was fullyaware of all of the nuances of the case, including D JBryce's activities When the extent of Lowe's knowledgeis considered together with his "bizarre" decision, theGeneral Counsel believes that it is reasonable to inferthat Lowe was biased toward the Union or a least ex-tremely cooperative The General Counsel further con-tends that Lowe's decision was so illogical and arbitrarythat, standing alone, it constitutes acquiesence in theUnion's alleged unlawful conduct The General Counselseeks to have Lofgreen reinstated to the regular ruralcarrier position and to be made whole for his lossesThe Board, in Miranda Fuel Go, 140 NLRB 181(1962), adopted the doctrine of fair representation devel-oped years before by the U S Supreme Court 13 In so12 NLRB v Great Dane Trailers, 388 US 26 (1967)" See Steele v Louisville & Nashville Railroad Go, 323 U S 192 (1944),Tunstall v Brotherhood of Locomotive Firemen & Enginemen, 323 U S 210(1944) Wallace Corp v NLRB, 323 U S 248 (1944) Although enforcement of the Board's Miranda Fuel Order was denied by the court of appeals 326 F 2d 172 (2d Cir 1963), the case was subsequently cited withapproval by the U S Supreme Court in Vaca v Sipes 386 US 171(1967) 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoing, the Board, held that Section 8(b)(1)(A) of theAct" "prohibits labor organizations, when acting in astatutory representative ' capacity, from taking actionagainst, any employee upon considerations or classifica-tions which are irrelevant, invidious, or unfair." Addi-tionally, the Board held that an employer, to the extentthat it participates in a union's arbitrary action against anemployee, violates Section, 8(a)(1) of the Act.' 5 Further-more, to the extent that a ,union's unlawful conductunder Section 8(b)(1)(A), causes, or attempts to cause, anemployer to derogate the employment status of an affect-ed employee, and the einployer,acquieFes, the union andthe employer also violate Section 8(b)(2) and Section8(a)(3) of the Act, respectively." Merely breaching theduty of fair reprekntation is not per se a Violation ofSection 8(b)(2) Glass Bottle Blowers Local 196 (Owens-Il-linois), 240 NLRB 324, 325 (1979). And, recently, theBoard has had occasion to observe that its holding in Mi-randa Fuel "is focused upon limiting certain actions of aunion in light of powers conferred on the union as a stat-utory representative under the Act" and that "[i]n theabsence of any 'action or failure to take action basedupon unlawful considerations, no obligation is placedupon the union to take action in furtherance of employ-ees' Section 7 rights." East Texas ' Motor Freight, 262NLRB 868, 870(1982). A cursory review of Board vol-umes following Miranda Fuel discloses numerous cases inwhich the Board has found the duty of fair representa-tion breached where the union's conduct was motivatedby an employee's lack of union membership,• strifes, re-sulting from intraunion politics, and racial or gender,con-siderations..There is yet another class of fair representation ,casespertinent here wherein a Board's finding of unlawfulconduct is grounded upon the existence of a conflict be-tween the union agent's private, personal interests. TheMiranda Fuel case itself suggested precisely this type ofcase. Thus, the majority there observed at 184:'4 Sec 8(b)(1)(A) provides that It is an unfair labor practice for a labororganization or its agents[T]o restrain or coerce . employees in the exercise of the rightsguaranteed in seCtion 7 Provided, That this paragraph shall notimpair the right of a labor organization to prescribe its own ruleswith respect to the acquisition or retention of membership thereinSec 7 provides.Employees shall have the nght to self-organization, to fork join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activi-ties for the purpose,of collective bargaining or other mutual aid orprotection, and shall also have the right to refrain from any or allsuch activities except to the extent that such right may be affectedby an agreement requiring membership in a labor orgaruzation as acondition of employment as authorized in section 8(a)(3),is Sec. 8(a)(1) provides that It is an unfair labor practice for an em-ployerMo interfere ,with, restrain, or coerce employees in the exercise ofthe rights guaranteed in section 716 Sec 8(b)(2) provides that It is an unfair labor practice for a labororganization or its agents.[T]o cause or attempt to cause an employer to discriminate againstan employee in violation of subsection (a)(3)And Sec 8(a)(3) provides, in pertinent part, that It is an unfair labor prac-tice for an employer[B]y discrimination in regard to hire or tenure of employment or anyterm or condition of employment to encourage or discourage mem-bership in any labor organizationWhat our [dissenting] colleagues' propositioncomes down to is that the Act lawfully entitles astatutory bargaining representative to refuse to referan individual under an exclusive hiring arrangementfor reasons other than a failure to tender dues and- initiation fees, and that a union, no matter how arbi-trary or unfair or disparate its action may be, may' close the doors of employment to such individualsso long as the union's action is not motivated by theindividual's union membership or activities. Thus, tocite an example, Union Business Agent Smith, whoruns a union hiring hall under an exclusive hiringhall arrangement, places union member or non-member Jones at the bottom of the referral list andcauses his discharge, or otherwise refuses to referJones, because Jones refuses to court Smith's daugh-ter. Our colleagues' syllogism would read as fol-lows: Courting is not a protected right under Sec-tion 7 of the Act, and an employer may dischargeJones for such reason; therefore, as an employer isfree to act on such basis under the Act, a union alsodoes not violate the Act by causing the employer totake such action even in the context of an exclusive,hiring agreement.This syllogism has an appealing rationality if theAct treats and regards labor organizations no differ-ently than it does employers. Therein lies the issue.Representative of the class of fair representation casessuggested by the Miranda Fuel syllogism is Auto WorkersLocal 600 (Ford Motor), 225 NLRB 1299 (1976), wherethe union was found to have violated Section 8(b)(1)(A)by the conduct of its unit chairman who refused toappeal the unsuccessful grievance of certain unit employ-ees protesting the chairman's relegation of overtime tohimself which had previously been allocated among thechairman and the protesting employees. In finding thisviolation of the Act, the Board noted:While an individual's grievance may be rejected forthe greater good of the entire unit, the contraryaction cannot be accepted as valid. . . . That is pre-cisely what occurred here†the Respondent permit-ted its agent to reject the committeemen's grievancefor the individual benefit of that agent. Such actionwas manifestly unfair.Nevertheless, the Board also held that the chairman's re-fusal to appeal†which was imputed to the union†didnot violate Section 8(b)(2) because It "lacked the elementof causing or attempting to cause the Company to takeany action . . . much less causing it to discriminateagainst [the grieving employees] in violation of Section8(a)(3)."In Explo, Inc., 235 NLRB 918 (1978), the Board heldthat a union violated Section 8(b)(1)(A) and (2) where itsbusiness agent, for personal reasons, appointed his son-in-law to be the unit steward. As steward, the relative wasaccorded contractual superseniority, advancing him overtwo other employees who, as a consequence, suffered amore erratic work pattern. However, it is noteworthythat in the companion case against the employer the POSTAL SERVICE105Board absolved the employer because the evidence failedto show that it was abetting the union's unlawful con-duct by merely meeting its contractual obligation tocomply with the superseruority provisionAdditionally, in Auto Workers Local 417 (Falcon Indus-tries), 245 NLRB 527 (1979), the Board found that theunion violated Section 8(b)(1)(A) where its responsibleagent willfully refused to process a grievance primarilybecause of a long-festering personal feud the agent hadwith the potential grievant Eldorado Mfg Corp, 249NLRB 646 (1980), is a similar case There the union wasfound to have violated Section 8(b)(1)(A) when its busi-ness agent chose to rely on a shop steward to inform twodischarged employees of the union's supposed willing-ness to process their grievances knowing full well thatthe steward was vehemently antagonistic toward the po-tential grievants Not surprisingly, the union's messagenever reached the discharged employeesThe record here does not support the Union's funda-mental contention that its agents approached the disputeover the Lakeside route 1 assignment in "a good faithand non-discriminatory way" The General Counsel ad-duced substantial, uncontradicted evidence showing notonly D J Bryce's actual conflict of interest resultingfrom his close relationship with one of the disputants, butalso his open and extreme efforts on behalf of his daugh-ter-in-law in the dispute The evidence shows the elderBryce's conduct began with his pursuit of the 1981 griev-ance on behalf of Toni Bryce which was solely for thepurposes of advancing Toni Bryce's standing in the com-petition for his job when he retired At the same time, DJ Bryce refused to sponsor a similar grievance when re-quested to do so by Lofgreen During this period, D JBryce was open about his biased intentions to numerousindividuals, including other Lakeside employees andToaspern, who in turn adequately alerted Lowe Theextent of D J Bryce's determination was made veryclear when, shortly before his retirement, he unsuccess-fully sought Massey's involvement in his design with anattempted bribeThe Union's state officials were put on notice of D JBryce's invidious activities as early as October 1981 andon repeated occasions thereafter Moreland, as the chiefexecutive officer of the Union, effectively ignored theinitial signals of Bryce's misconduct by refusing to desig-nate a different steward for Lofgreen Even the conflictof interest obvious from the Bryces' relationship aloneand the obvious nature of the 1981 grievance demandedsome form of redress similar to that called for by Lo-green's October 1981 letter in order to maintain theslightest appearance of fairness Later, it became evidentthat the Union's state officials were active participants inD J Bryce's scheme to secure the regular rural carrierposition for Toni Bryce when authority was withheldfrom Whipple over Toni Bryce's 1982 grievance at thetime he was appointed the area steward to replace D JBryce notwithstanding even further complaints of mis-conduct These events together with the Union's failureto provide evidence of a rational, nondiscriminatory basisfor its state officers to authorize an appeal of the ToniBryce grievance to step 3 render it culpable for D JBryce's misconductLikewise, Meier conducted no independent investiga-tion of the merits of the dispute over the Lakeside ruralcarrier's job Instead, he relied solely on the file preparedby the Union at the earlier stages of the grievanceWhiple and Stepp credibly recounted their repeated ef-forts to inform Meier of the nature of the previous in-volvement of responsible union officials in the 1982 ToniBryce grievance By contrast, Meier's purported lack ofrecollection of the Whipple and Stepp telephone callsconvinces me that he, too, was a willing participant inadvancing Toni Bryce's cause Lowe's limited explana-tion of the Union's position at step 3 further supportssuch a conclusion Thus, both Lowe's decision and histestimony give no indication that Meier ever developedan argument during the course of processing the 1982grievance which would render Toni Bryce's absencefrom Lakeside while she was living in Kingman immate-rial Moreover, apart from the flimsy and inconclusivecarrier time records, no explanation was provided by theUnion to show the basis for a conclusion that ToniBryce had ever been designated the primary auxiliarycarrier immediately prior to September 22, 1979, asMeier, in effect, claimed In sum, I find that the entireargument developed by the time of the hearing that ToniBryce was the primary auxiliary carrier and that Lof-green was not even a unit employee is little more than athin subterfuge designed to avoid the more pertinentquestion concerning Toni Bryce's break in service and isnot a credible explanation of the basis for the Union's po-sition on the Toni Bryce grievance The Union's conten-tion that Meier cleansed the 1982 grievance is not at allbelieveableIn view of the foregoing and the entire record, I find apreponderance of the evidence establishes that the Unionfailed to fairly represent Lofgreen as alleged in the com-plaint As the purpose and result of the Union's unlawfulconduct was to seek to have the USPS remove Lofgreenfrom the regular rural carrier's position, I aiko find thatthe Union's conduct was tantamount to attempting tocause the USPS to discriminate against LofgreenNor can I agree with the central argument of theUSPS that Lowe's 1982 grievance decision was motivat-ed by a legitimate business purpose Instead, I find that apreponderance of the evidence established that Loweknowingly aquiesced in and abetted the ARLCA's un-lawful conductAs a consequence of the 1981 grievance, Lowe wasadmittedly acquainted with all of the nuances of theLakeside rural carrier's dispute when it came to him forconsideration in 1982 Ordinarily, it could be expectedthat such knowledge would cause an especially carefulconsideration of all the facts and circumstances Thatwas plainly not the case Apart from the fact that Loweaccorded the USPS Form 50 unusual weight in his 1982decision, his decision does not withstand any critical andobjective examination Specifically, it is especially note-worthy that Lowe did not dispute Toaspern's testimony,which I have credited, that the Form 50 is not "carvedin granite" and that errors and omissions on this form areroutinely corrected administratively Nevertheless, Lowedeclined to give weight to Toaspern's Form 50 correc- 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive action in order to properly reflect Toni Bryce's sep-aration from service even though he was personally con-vinced that the evidence demonstrated that, during theperiod she was absent from Lakeside, she was residing300 miles away from her duty station in Kingman.Lowe's explanation that he rejected Toaspern's correc-tive action because there was no letter of resignation tosupport it is simply inconsistent with his further testimo-ny that an oral resignation would suffice to supportForm 50 action. And Lowe's effort to justify. his woodenadherence to the incorrect Form 50 by suggesting thatToni Bryce's 1978-1979 absence from her Lakeside jobmight have been an excused leave is unsupported specu-lation flying in the face of a direct finding by Toaspernthat there was no evidence that Toni Bryce applied foror was granted leave of any sort. Moreover, it is fair toinfer that the pay increases of Toni Bryce referred to byLowe in his decision were little other than mass comput-er adjustments made when contractual increases wereimplemented.Notwithstanding the foregoing conclusion made con-cerning the total lack of logic in Lowe's decision, Iwould not conclude, without more, that Lowe's decisionwas little other than•as Massey observed•"a, terriblemistake." In that circumstance, USPS's liability in thismatter might be doubtful at best. However, Lowe's pur-suit and treatment of known evidence that Toni Bryceeffectively resigned her job in Lakeside in 1978 supportsthe controlling conclusion which I have reached thatLowe's decision deliberately abetted the Union's unlaw-ful activities designed to secure the appointment of ToniBryce to the rural carrier position vacated by her father-in-law. The bases for this latter conclusion are:1.Lowe completely discounted the handwritten state-ments of Lakeside employees Curry, Frost, and Thomas(all of which disclosed 1978 statements by Toni Bryce tothe effect that she was quitting her job at Lakeside tomove to Kingman) which were furnished to Lowe at hisrequest on the ground that they were not in affidavitform and because he claimed not to know at the timewho Frost and Thomas were. Lowe's startling explana-tion of his treatment of this evidence when considered incontext completely undermines the credibility of his de-cision as well as his credibility as 'a witness in this pro-ceeding.2.Although Lowe acknowledged that a resignation inoral form would suffice to effectively separate an em-ployee from the rolls, he initiated no inquiry of any kindto Postmaster Massey, the most likely recipient of anyresignation, even though Lowe was aware that Masseyclaimed to have once possessed a written resignationfrom Toni Bryce. Indeed, that claim by Massey alonewould appear to satisfy the oral resignation standard ac-knowledged by Lowe. Additionally, Massey's contempo-raneous notations on Toni Bryce's 1978 time documents(also apparently ignored by Lowe) lend a strong aura ofcredibility to Massey's claim that Toni Bryce resigned in1978. And because I found Lowe not to be a convincingwitness, I cannot credit his assertion that he did not seeMassey's written statement of April 15, 1982, certifyingthat Toni Bryce had resigned until the week of the hear-ing.3.Lowe's effort to explain his failure to pursue thevery significant information he had concerning ToniBryce's Status by asserting that his role was akin to thatof a "neutral" and that it was up to others at lower stepsin the grievance procedure to build the file is totally atodds with common lab& relations experience This is es-pecially true where, as here, both Massey and Toaspernundertook to comply with exceedingly limited contrac-tual time restraints when they considered the 1982 griev-ance Lowe was clearly a management functionary andhis attempt to characterize himself otherwise was, in myjudgment, deliberately misleading. Lowe's function in-cluded the screening of cases before arbitration. It is ut-terly impossible to accept Lowe's conclusion that the cir-cumstances here presented the USPS with an untenablecase for arbitration.4.Lowe promptly and directly intervened with Toa-spern concerning Lofgreen's individually processedgrievances. Viewed in context, Lowe's action in thisregard also served to frustrate a full airing of the Lake-side dispute and is consistent with other conduct by himof a similar nature.5.Lowe accorded practically no significance to Lof-green's contention that the 1981 decision as implementedon the subsequent Form 50 effectively stripped him ofimportant service time as an auxiliary carrier. Clearly,the collective-bargaining agreement and the 1979 Memo-randum demonstrate otherwise. Lowe's testimonial asser-tion that an in-house compensation specialist agreed withhis conclusion after reviewing the respective personnelfiles can be accorded no probative weight especiallywhere, as here, it is clear that the information containedin those files was clearly faulty.Considering the quality and quantity of evidence thatLowe disregarded in reaching his decision, the informa-tion available to him concerning the personages involvedin the Lakeside carrier's dispute, the glaring logical in-consistencies between his November 1982 decision in thecase and his explanation of the basis for that decision, thehigh level of Lowe's labor relations sophistication, andLowe's unconvincing testimony noted above on criticalmatters, it is fair to infer, as I have, that Lowe conscious-ly chose to acquiesce in the Union's obvious unlawfulconduct rather than compel the Union to arbitrate ToniBryce's very tenuous claim. In sum, I find that Loweknowingly abetted the Union's unlawful effort to secureToni Bryce's appointment as a regular rural carrier.In my judgment, the evidence conclusively establishesthat the outcome of the grievance over Lofgreen's ap-pointment as a regular rural carrier resulted directlyfrom the knowing acquiescence of responsible union offi-cials and Lowe in D. J. Bryce's use of his office topursue his own personal interests. Where employeeschose to exercise their Section 7 right to establish asystem of workplace jurisprudence by means of a con-tractual grievance-arbitration procedure, they are pro-tected against invidious attempts of this sort to distortthe system to serve the private, personal interests of theirrepresentatives. Accordingly, I find that the Union vio- POSTAL SERVICE107lated Section 8(b)(1)(A) and (2) of the Act and the USPSviolated Section 8(a)(1) and (3) of the Act, as alleged 17IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of USPS and the ARLCA set forth insection III, above, occurring in connection with the op-erations of the USPS described in section I, above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerceV THE REMEDYHaving found that USPS and the ARLCA each en-gaged in certain unfair labor practices, it is recommend-ed that they be ordered to cease and desist therefromAs the initial appointment of Lofgreen to the positionof regular rural carrier for the Lakeside rural route 1 oc-curred in a context free of any unfair labor practice andas he was later removed from that position only as aconsequence of the unfair labor practices found above,the following affirmtive action is required to undo the ef-fects of those unlawful actions First, it is recommendedthat the ARLCA be ordered to withdraw the grievanceof Ellen A Bryce filed in April 1982, as responsible rep-resentatives of the ARLCA pursued that grievance fromthe outset for arbitrary and invidious reasons inconsistentwith its obligation under the Act to fairly represent allunit employees Second, it is recommended that theUSPS be ordered to rescind Lowe's November 18, 1982step 3 grievance decision and restore the corrected per-sonnel records (Form 50s) of Lofgreen and Ellen ABryce initiated by Toaspern in May 1982 Third, it isrecommended that both the USPS and the ARLCA ex-punge from its records any reference to the April 1982grievance of Ellen A Bryce and any actions taken pur-suant thereto, that both parties notify Lofgreen in writ-ing that such action has been taken, that the USPS assureLofgreen in writing that evidence of its unlawful con-duct will not be considered in any future personnel ac-tions, and that the ARLCA assure Lofgreen in writingthat evidence of its unlawful conduct will not be consid-ered in representing him in the future Sterling Sugars,261 NLRB 472 (1982), Engineers & Scientists Guild(Lockheed-California), 268 NLRB 311 (1983) Fourth, itis recommended that the USPS be ordered to immediate-ly restore Lofgreen to the position of regular rural carri-er for the Lakeside rural route 1 from which he was re-moved as a consequence of Lowe's November 18, 1982grievance decision, together with all seniority and bene-fits which would have accrued to him if he had not beenremoved from that position, or, if that position no longerexists, to the position or status he would have been enti-tled at the time the position ceased to exist Fifth, it isrecommended that the USPS and ARLCA be ordered to" I do not believe, however, that the General Counsel established thatLofgreen s opposition to union actions controlled the 1982 grievance outcome Colloquially speaking, Lofgreen lost the 1982 grievance and hisjob because he was not favored by the inner circle of "good old boys'who handled the mattermake Lofgreen whole, jointly and severally, for losses heincurred as a consequence of his removal from the regu-lar rural carrier's position pursuant to the November 18,1982 grievance decision Backpay, if any, shall be com-puted in the manner set forth in F W Woolworth Co, 90NLRB 289 (1950), and interest shall be added to thatamount in accord with Olympic Medical Corp, 250NLRB 146 (1980), and Florida Steel Corp, 231 NLRB651 (1977) See generally Isis Plumbing Co, 138 NLRB716 (1962) Any trust fund reimbusements shall be inaccord with Merryweather Optical Co, 240 NLRB 1213(1979) Finally, it is recommended that the USPS and theARLCA be ordered to post the notices attached heretoas Appendices A and B in order to fully inform employ-ees of their rights and the outcome of this matter 18CONCLUSIONS OF LAW1 The USPS is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce or a busi-ness affecting commerce within the meaning of Section2(6) and (7) of the Act2 The Union is labor organization within the meaningof Section 2(5) of the Act3 The Union restrained and coerced Robert Lofgreenin violation of Section 8(b)(1)(A) of the Act and causedan employer to discriminate against Lofgreen in violationof Section 8(b)(2) of the Act by failing to fairly representLofgreen in the dispute which occurred over his ap-pointment as the regular rural carrier for route 1, Lake-side, Arizona4 The USPS interfered with, restrained, and coercedRobert Lofgreen in violation of Section 8(a)(1) of theAct and discriminated against Lofgreen in violation ofSection 8(a)(3) of the Act by knowingly acquiesing in,and abetting, the Union's unlawful conduct specified inparagraph 3, above, in connection with the dispute overLofgreen's appointment as the regular rural carrier forroute 1, Lakeside, Arizona5 The unfair labor practices specified in paragraphs 3and 4, above, affect commerce within the meaning ofSection 2(6) and (7) of the ActOn these findings of fact and conclusions of law andon the entire record, I make the following recommend-edl•ORDERA Respondent United States Postal Service, its offi-cers, agents, successors, and assigns, shall1 Cease and desist from(a) Interfering with, restraining, and coercing employ-ees by entertaining or acquiescing in any grievance pur-" It is further recommended that the Board consider whether, underall the circumstances of this record, it would be appropriate to refer theevidence in this case of the attempt to bribe Postmaster Massey by D JBryce to the United States Department of Justice or the Postal Inspeclion Service for consideration of further action19 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations the findings conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDsued by a labor organization if there is a known conflictof interest between any of the labor organization's repre-sentatives or agents who participated in processing thegrievance and any unit employee directly affected by thegrievance(b)Discriminating with respect to the hire, tenure, orother term or condition of employment of any employeeby acquiescing in any grievance pursued by a labor orga-nization if there is a known conflict of interest betweenany of the labor organization's representatives or agentswho participated in processing the grievance and anyunit employee directly affected by the grievance(c)In any like or related manner interefering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act or dis-criminating against employees for reasons prohibited bySection 8(a)(3) of the Act2 Take the following afirmative action necessary toeffectuate the policies of the Act(a)Rescind the decision dated November 18, 1982, inthe grievance brought by Ellen A Bryce concerning theappointment of Robert Lofgreen as the the regular ruralcarrier for rural route 1 at the Lakeside, Arizona PostOffice(b)Expunge from its files any reference to the removalof Robert Lofgreen from the position of regular ruralcarrier pursuant to the November 18, 1982 grievance de-cision and notify him in writing that this has been doneand that evidence of this unlawful conduct will not beconsidered in future personnel actions involving him(c)Immediately restore Robert Lofgreen to the posi-tion of regular rural carrier of rural route 1 at the Lake-side, Arizona Post Office with full seniority and benefits,and make Lofgreen whole, jointly and severally with theArizona Rural Letter Carriers' Association, for anylosses suffered by him as a result of his removal fromthat position pursuant to the November 18, 1982 griev-ance decision, both in the manner specified in the abovesection entitled "The Remedy"(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary or useful to determination of the amount of back-pay due under the terms of this Order, the propriety ofthe job restoration action required, and USPS's compli-ance with paragraph 2, subparagraph (b), of this Order(e)Post at its Post Office in Lakeside, Arizona, copiesof the attached notice marked "Appendix A "20 Copiesof the notice, on forms provided by the Regional Direc-tor for Region 28, being signed by an authorized repre-sentative of the USPS shall be posted by the USPS im-mediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the USPS to ensure that20 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Boardthe notices are not altered, defaced, or covered by anyother material(f)Post at its Post Office in Lakeside, Arizona, signedcopies of the attached notice marked "Appendix B," fur-nished by the Regional Director for Region 28 of theBoard, for a period of 60 consecutive days in the samemanner as specified in subparagraph (e) above(g)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to complyB Respondent Arizona Rural Letter Carriers' Associa-tion affiliated with National Rural Letter Carriers' Asso-ciation, its officers, agents, and representatives, shall1 Cease and desist from(a)Restraining and coercing employees by permittingany representative or agent to participate in the process-ing of any grievance if there is a conflict of interest be-tween such representative or agent and any unit employ-ee who may be directly affected by the grievance(b)Causing or attempting to cause an employer to dis-criminate against an employee by pursuing any grievanceif there is a conflict of interest between its representativeor agent who participated in processing the grievanceand any unit employee directly affected by the griev-ance(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act, or caus-ing, or attempting to cause, an employer to discriminateagainst employees in violation of Section 8(a)(3) of theAct2 Take the follwing afirmative action necessary to ef-fectuate the policies of the Act(a)Withdraw the April 1982 grievance of Ellen ABryce(b)Expunge from its files any reference to the April1982 grievance of Ellen A Bryce and notify Robert Lof-green in writing that this action has been taken and thatevidence of its unlawful conduct will not be consideredin the future when it may be called upon to representLofgreen(c)Notify the United States Postal Service in writingthat it has no objection to the employment of RobertLofgreen as the regular rural carrier for rural route 1 atthe Lakeside, Arizona Post Office and make Lofgreenwhole, jointly and severally with the United StatesPostal Service, for any losses which he incurred as theresult of his removal from that position pursuant to thestep 3 grievance decision dated November 18, 1982(d)Post at its business offices, union halls, and meetinghalls copies of the attached notice marked "AppendixB ,923. Copies of the notice, on forms provided by theRegional Director for Region 28, after being signed bythe its authorized representative, shall be posted by theArizona Rural Letter Carriers' Association immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices tomembers are customarily posted Reasonable steps shallbe taken by the Arizona Rural Letter Carriers' Associa-" See fn 20 supra POSTAL SERVICE109tion to ensure that the notices are not altered, defaced, orcovered by any other material(e)Forward signed copies of Appendix B to the Re-gional Director for Region 28 for posting by the USPSat its Post Office in Lakeside, Arizona(f)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to complyAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an administrative law judge atwhich all parties were provided with the opportunity topresent evidence and argument, the National Labor Rela-tions Board concluded that we violated the law by pur-suing a grievance which resulted in Robert Lofgreenlosing his job as a regular rural carrier To remedy thismatter the NLRB has ordered us to post this notice andto comply with its termsWE WILL NOT entertain, or acquiesce in, any grievancefiled or pursued by a labor organization which representsour employees if we know of a conflict of interest be-tween any of the labor organization's representatives oragents who participated in processing the grievance andany unit employee directly affected by the grievanceWE WILL NOT discriminate with respect to the hire,tenure, or other terms or conditions of employment ofany employee by acquiescing in any grievance pursuedby a labor organization representing our employees if weknow of a conflict of interest between any of the labororganization's representatives or agents who participatedin processing the grievance and any unit employee di-rectly affected by the grievanceWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them in Section 7 of the NationalLabor Relations Act, or discriminate against employeesin violation of Section 8(a)(3) of the ActWE WILL rescind our decision dated November 18,1982, in the grievance of Ellen A Bryce, and immediate-ly restore Robert Lofgreen with full seniority and otherbenefits to the position of regular rural carrier of ruralroute 1, Lakeside, ArizonaWE WILL make Robert Lofgreen whole, jointly andseverally with the Arizona Rural Letter Carriers' Asso-ciation, for any losses he incurred as a consequence ofhis being removed from the regular rural caner positionpursuant to the November 18, 1982 grievance decision,together with interest as required by lawWE WILL expunge from our records any reference toRobert Lofgreen's removal as a regular rural carrier, andWE WILL notify him in writing that this has been doneand that no consideration will be given in future person-nel actions involving him to his unlawful removal fromthe regular rural carrier's positionUNITED STATES POSTAL SERVICEAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an administrative law judge atwhich all parties were provided with the opportunity topresent evidence and argument, the National Labor Rela-tions Board concluded that we violated the law by pur-suing a grievance which resulted in Robert Lofgreenlosing his job as a regular rural carrier To remedy thismatter the NLRB has ordered us to post this notice andto comply with its termsWE WILL NOT permit representatives or agents of ourorganization to pursue or participate in the processing ofany grievance if there is a conflict of interest betweenthe representative or agent and any unit employee whomay be directly affected by the grievanceWE WILL NOT cause or attempt to cause an employerto discriminate against an employee represented by us bypursuing any grievance where there is a conflict of inter-est between any of our representatives or agents whoparticipate in processing the grievance and any unit em-ployee directly affected by the grievanceWE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of rights guaranteedthem in Section 7 of the Act, or cause or attempt tocause an employer to discriminate against an employee inviolation of Section 8(a)(3) of the ActWE WILL notify the United States Postal Service thatwe have no objection to restoring Robert Lofgreen tothe position of regular rural carrier of rural route 1,Lakeside, ArizonaWE WILL withdraw the grievance filed by Ellen ABryce in April 1982, concerning the appointment ofRobert Lofgreen to the position of regular rural carrierof rural route 1, Lakeside, ArizonaWE WILL make Robert Lofgreen whole, jointly andseverally with the United States Postal Service, for anylosses he incurred as a consequence of his being removedfrom the regular rural carrier position pursuant to theNovember 18, 1982, decision on Ellen A Bryce's griev-ance together with interest as required by lawWE WILL expunge from our records all references toEllen A Bryce's April 1982 grievance, and WE WILLnotify Robert Lofgreen in writing that this has beendone and that no consideration will be given on anyfuture occasion when we may be requested to representLofgreen to any circumstance involving that grievanceARIZONA RURAL LETTER CARRIERS' As-SOCIATION AFFILIATED WITH NATIONALRURAL LETTER CARRIERS' ASSOCIATION